Citation Nr: 0310783	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-24 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the rating reduction for the veteran's service-
connected migraine headache disorder from 30 percent to 10 
percent disabling, effective October 1, 2000, was proper.

2.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from August 1996 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which reduced the disability rating for 
the veteran's service-connected migraine headaches from 30 
percent to 10 percent disabling, effective October 1, 2000.  
The veteran filed a timely appeal to this adverse 
determination.  The veteran's claims file was subsequently 
transferred to the RO in Nashville, Tennessee.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  In a rating decision dated in August 1997, the RO granted 
service connection for the veteran's migraine headaches, and 
assigned a 10 percent rating for this disorder, effective 
July 2, 1997. 

3.  In a rating decision dated in December 1997, the RO 
increased the disability rating for the veteran's migraine 
headaches from 10 percent to 30 percent, effective July 2, 
1997.

4.  In a rating decision dated in December 1999, the RO 
proposed to reduce the disability rating for the veteran's 
migraine headaches from 30 percent to 10 percent; this 
proposed rating reduction was effectuated in a rating 
decision dated in July 2000, with an effective date of 
October 1, 2000 assigned for this reduction.

5.  At the time of the reduction, the veteran's migraine 
headaches had been rated as 30 percent disabling since July 
1997, a period of less than 5 years.

6.  The RO's rating reduction satisfied procedural due 
process requirements and was based upon clear medical 
evidence showing that the veteran was not suffering from 
prostrating migraines on an average of once per month.

7.  While the evidence shows that the veteran's headaches 
occur frequently, the evidence does not show that they are 
prostrating in severity, but rather shows that they are 
quickly relieved with the use of prescription medication.


CONCLUSIONS OF LAW

1.  The reduction of the rating for migraine headaches from 
30 percent disability to 10 percent disabling was proper.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.105(e), 3.159, 3.344, 4.1, 4.2, 4.13, 4.40, 4.45. 4.59, 
4.124a, Diagnostic Code 8100 (2000).

2.  The schedular criteria for an evaluation in excess of 10 
percent for migraine headaches have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.124a, Diagnostic 
Code 8100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate her claims, as well as notice of the specific 
legal criteria necessary to substantiate her claims.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in July 2000, in the statement of the 
case (SOC) issued in October 2000, in the supplemental 
statements of the case (SSOCs) issued in March 2001 and 
January 2003, and in correspondence to the veteran have 
provided her with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate her claims.  

Furthermore, the Board observes that in the SSOC issued to 
the veteran in January 2003, the RO provided the veteran with 
detailed information about the new rights provided under the 
VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claims.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence has been met.  The 
Board concludes that VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service private treatment notes and medical statements, VA 
outpatient treatment notes and examination reports, and 
several personal statements made by the veteran in support of 
her claims.  The RO has obtained all pertinent records 
regarding the issues on appeal and has effectively notified 
the veteran of the evidence required to substantiate her 
claims.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate her claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).



I.  Rating Reduction Issue

In considering whether the RO's reduction in the disability 
rating for the veteran's migraine headaches from 30 percent 
disabling to 10 percent disabling was proper, the Board notes 
that the veteran was initially notified of the RO's proposed 
reduction in the evaluation for said disorder in a rating 
decision dated in December 1999.  The Board finds that this 
rating decision and its accompanying cover letter complied 
with the provisions of 38 C.F.R. § 3.105(e), which requires, 
inter alia, notification of the proposed reduction in 
evaluation, a statement of the facts and reasons for such 
reduction, such as recent improvement in physical condition, 
and an opportunity to submit evidence indicating that the 
reduction should not be made.  Therefore, compliance with the 
procedural due process requirements spelled out in 38 C.F.R. 
§ 3.105 appears to have been adequate.

The Board further notes that since the veteran's 30 percent 
rating for this disorder had not been in effect for at least 
five years, this rating had not become stabilized, and the 
provisions of 38 C.F.R. § 3.344(a) and (b), which set forth 
certain regulatory requirements which must be complied with 
before evaluations which have been in effect for five or more 
years may be reduced, are not for application.  See 38 C.F.R. 
§ 3.344(c), Brown v. Brown, 5 Vet. App. 413, 417 (1993).  As 
such, reexaminations disclosing improvement in the disability 
will warrant reduction in a rating.  38 C.F.R. § 3.344(c).

In Brown v. Brown, 5 Vet. App. 413, 417 (1993), the United 
States Court of Appeals for Veterans Claims (Court) 
identified general regulatory requirements which are 
applicable to all rating reductions, including those which 
have been in effect for less than five years.  Pursuant to 38 
C.F.R. § 4.1, it is essential, both in the examination and in 
the evaluation of the disability, that each disability be 
viewed in relation to its history.  Brown, 5 Vet. App. at 
420.  Similarly, 38 C.F.R. § 4.2 (2002) establishes that 
"[i]t is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of the disability present."  Id.  The 
Court has held that these provisions "impose a clear 
requirement" that rating reductions be based on the entire 
history of the veteran's disability.  Id.

Furthermore, 38 C.F.R. § 4.13 (2002) provides that when any 
change in an evaluation is to be made, "the rating agency 
should assure itself that there has been an actual change in 
the condition, for better or worse, and not merely a 
difference in the thoroughness of the examination or in use 
of descriptive terms."  Id., 5 Vet. App. at 420-421.  In 
light of these provisions, 

...the RO and Board are required in any 
rating-reduction case to ascertain, based 
on the entire recorded history of the 
condition, whether the evidence reflects 
an actual change in the disability and 
whether the examination reports 
reflecting such change are based upon 
thorough examinations.

Id., 5 Vet. App. at 421 (citation omitted).

Finally, under the provision of 38 C.F.R. §§ 4.2 and 4.10 
(2002), a rating reduction may not be based solely on the 
fact that an improvement has actually occurred, but also on 
whether the improvement actually reflects an improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  Id.

The Board observes that the original increase in the 
veteran's disability rating for migraine headaches from 10 
percent to 30 percent was based on the receipt of treatment 
records dated in August and September 1997 from the veteran's 
private treating physician.  These records indicated that the 
veteran had been seen 5 times in less than 2 months for 
treatment of headaches, and had been prescribed various 
prescription medications for her "chronic migraines." 

At the time of a VA joints examination in December 1999, the 
veteran complained of headaches since the age of 24, which 
she described as bilateral, retro-orbital, and sharp, 
extending from the neck cephalad.  She stated that these 
headaches could occur daily but were more frequent in the 
setting of stress.  She reported that since the age of 24, 
she had never been headache-free for more than a one-week 
period.  She also stated that her headaches were less severe 
and less frequent during her pregnancy.  She denied any 
associated light sensitivity, vomiting or nausea, nor did she 
experience any facial flushing or treating.  She noted no 
other triggers other than stress for her headaches.  She 
stated that she had recently begun taking Midrin again for 
treatment for her headaches, since it had worked successfully 
for her in the past.  Following the examination, the examiner 
rendered a diagnosis of likely tension headache, although he 
also stated that the possibility of sinus headaches should be 
ruled out.

The evaluation of the veteran's service-connected migraine 
headaches was reduced from 30 percent to 10 percent disabling 
based upon the provisions of 38 C.F.R. § 4.124a, Diagnostic 
Code (DC) 8100 (2000), pursuant to which the severity of 
migraine headaches is evaluated.  The Board observes that the 
criteria of DC 8100 were the same in 2000 as they are 
presently.  Under DC 8100, a noncompensable (zero percent) 
rating is warranted for migraine attacks occurring less 
frequently than an average of 1 in 2 months over the last 
several months.  A 10 percent rating is warranted when 
migraines are characterized by prostrating attacks averaging 
1 in 2 months over the last several months.  In order to 
warrant a 30 percent rating, migraines must be characterized 
by prostrating attacks occurring, on average, once per month 
over the last several months.  Finally, a 50 percent rating 
is warranted for migraines characterized by very frequent, 
completely prostrating, and prolonged attacks, which are 
productive of severe economic inadaptability.

The Board finds that this evidence shows that, based on the 
December 1999 examination report, there was some question 
whether the veteran was actually suffering from migraine 
headaches, as opposed to tension or perhaps sinus headaches.  
In any case, regardless of the type of headache, the Board 
finds that the evidence showed that the veteran was not 
suffering from prostrating headache attacks once per month on 
average, as required for a 30 percent rating.  While the 
veteran described her headaches as occurring frequently, 
sometimes as often as daily, the evidence did not indicate 
that they were prostrating in severity.  On the contrary, the 
veteran stated that her headaches did not cause light 
sensitivity, vomiting, nausea, facial flushing or tearing, 
and did not note any inability to carry out ordinary tasks of 
daily living while experiencing such attacks.  Furthermore 
she stated that she had recently begun taking Midrin, as she 
had had "good success" with it previously, indicating that 
her headaches were well treated with medication.  As the 
evidence did not show that the veteran's headaches were of 
such severity to warrant a continuation of the 30 percent 
rating assigned, the RO reduced the disability rating back to 
the 10 percent rating originally in effect.  The Board thus 
finds that the RO was correct in reducing the disability 
rating for the veteran's migraine headaches.  

II.  Increased Rating Issue

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Evidence relevant to the current level of severity of the 
veteran's migraine headaches includes VA outpatient treatment 
notes dated from May 1997 to November 1999.  These notes 
indicate treatment for chronic headaches, usually diagnosed 
as migraine headaches.  These notes did not indicate either 
the frequency or severity of these headaches.  Most of the 
relevant notes focused on filling or refilling prescriptions 
for treatment of the veteran's headaches, and an August 1997 
note stated that the veteran was taking "Midrin which 
helps."  These notes also indicated that the veteran had 
been unresponsive to certain other medications, and was 
proscribed from taking certain other medications while 
pregnant.

A VA prescription record dated in May 2000 shows that the 
veteran was prescribed Midrin capsules for her headaches.

Also relevant are various private treatment records dated 
from August 1997 to September 2001.  While these notes 
focused primarily on disorders other than headaches, several 
notes indicate complaints of headaches, variously diagnosed 
as migraine headaches and tension headaches, and the use of 
various prescription drugs for treatment of this problem.  A 
treatment note dated in September 1997 indicates that the 
veteran had been sent to a neurologist for testing, at which 
time a magnetic resonance imaging (MRI) scan to check for 
migraines had been within normal limits.  In April 2001, the 
veteran reported experiencing migraines daily, but noted that 
they were relieved with the use of Midrin.

The veteran's migraine headache disorder is currently 
evaluated as 10 percent disabling under the provisions of 38 
C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2002), pursuant 
to which the severity of migraine headaches is evaluated.  
The version of DC 8100 effective in 2000, set forth above, is 
identical to the current 2002 version, and thus shall not be 
repeated here.  Following a review of the evidence, the Board 
finds that the veteran's headaches warrant no more than a 10 
percent rating under DC 8100.  The evidence shows that while 
the veteran suffers from frequent headaches, reported to 
occur daily in April 2001, they are relieved with the use of 
medication.  The evidence does not show that they are 
"prostrating" in severity once a month on average.  As 
such, the Board finds that a disability rating in excess of 
10 percent for the veteran's service-connected migraine 
headaches is not warranted by the evidence.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other related 
codes.  However, the Board has not identified any other code 
which would be applicable to the veteran's headache disorder.

The Board has considered the veteran's contentions, as set 
forth in her substantive appeal received by VA in November 
2000, that a 30 percent rating is warranted for her migraine 
headache disorder because she suffers from "migraines on a 
weekly sometimes daily basis."  However, the Board observes 
that in the rating criteria for rating migraines described 
above, the disability percentages are based not only on the 
frequency of headaches, but also on the severity of the 
attacks.  In this case, the evidence does not show that the 
veteran suffers from "prostrating" attacks once a month on 
average, but rather that her headaches - even when they occur 
daily - are quickly relieved by the use of prescription 
medications, such as Midrin.  Therefore, while the Board 
finds the veteran's statements to be credible, they do not 
serve to establish entitlement to a higher disability rating 
in this case.

In reaching the foregoing decision to deny an increased 
rating for the disability at issue, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2002).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  The current evidence of record 
does not demonstrate, nor has it been contended, that this 
disability has resulted in frequent periods of 
hospitalization.  Moreover, while this disability may have an 
adverse effect upon employment, it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Accordingly, with the lack of evidence showing 
unusual disability not contemplated by the Rating Schedule, 
the Board concludes that a remand to the RO, for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321, is 
not warranted. 




ORDER

The reduction of the disability rating for the veteran's 
migraine headaches from 30 percent disabling to 10 percent 
disabling was proper, and the appeal is denied.

A disability rating in excess of 10 percent for migraine 
headaches is denied.




	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

